THAYER, J.,
dissenting: Because I disagree with the majority’s conclusion that the petitioner is entitled to habeas corpus relief to vacate the consent decree awarding legal custody to DCYF, I respectfully dissent.
The petitioner contends that taking the child from her custody violated her right to due process. While alleging a present deprivation of a protected liberty interest is a procedural prerequisite for us to consider a writ of habeas corpus where the consent order vests legal custody in the State, see Theresa S. v. Sup’t of YDC, 126 N.H. 53, 55, 489 A.2d 592, 594 (1985), the petitioner must also establish that placing the child in her custody is in the child’s best interest, see Petition of Morin, 95 N.H. 518, 522-23, 68 A.2d 668, 671 (1949) (holding proper analysis in determining if habeas corpus relief is available to juvenile in custody of State is whether custody is legal and in child’s best interest).
On appeal, she makes no assertion that placing the child in her custody is in the child’s best interest, and the majority errs in not requiring her to do so.
The writ of habeas corpus has two principal functions in the law. It may be used for its original purpose of testing the legality of the restraint imposed upon one who has been deprived of his liberty, or it may be used to determine the question of the right to the custody of a minor.
Sheehy v. Sheehy, 88 N.H. 223, 226, 186 A. 1, 4 (1936). Unlike in the deprivation of liberty context, habeas corpus in child custody cases is not used for the purpose of testing the legality of a confinement or restraint. See Sheehy, 88 N.H. at 226, 186 A. at 4 (distinguishing habeas corpus proceedings testing legality of one’s restraint from those involving custody to minor children).
The primary purpose of habeas corpus in child custody cases is to determine in whose custody the best interest of the child will probably be advanced. See, e.g., Pendergast v. Titus, 95 N.H. 191, 192, 60 A.2d 122, 123 (1948); Petition of Morin, 95 N.H. at 523, 68 *156A.2d at 671; 39 AM. JUR. 2D Habeas Corpus § 149, at 281 (1968). Here, the petitioner does not argue that it is in the child’s best interest that habeas corpus relief be granted. Instead, the petitioner seeks relief to protect her interests, which cannot be considered superior where there has been a finding or stipulation that the child has been abused. The result would be to give the petitioner’s interest in raising her child priority over the welfare of the abused child. Cf. Sylvander v. New England Home for Little Wanderers, 584 F.2d 1103, 1112 (1st Cir. 1978) (refusing to grant federal habeas corpus relief in case arising from state child custody dispute).
Not only does the petitioner fail to argue that the child’s best interest compels our granting of habeas corpus relief, the trial court, after conducting a review hearing in October 1997, found that it was in the child’s best interest to live with his father. This conclusion was drawn in part from both the DCYF social worker’s and the guardian ad litem’s testimony to that effect.
While failure to allege that habeas corpus relief is in the child’s best interest is sufficient to defeat habeas corpus relief involving custody of a minor, see Petition of Morin, 95 N.H. at 522-23, 68 A.2d at 671, the petitioner has also failed to satisfy the next procedural hurdle for habeas corpus relief, namely that no other adequate remedy exists, see Springer v. Hungerford, 100 N.H. 503, 506, 130 A.2d 538, 540 (1957) (holding habeas corpus relief should not be granted where appeal provides for effective remedy). The petitioner acknowledges that she had a right to appeal the consent order within thirty days from its entry. See RSA 169-C:28 (1994). She concedes, however, that she failed to avail herself of that right.
Moreover, the petitioner still has avenues available to her. “[W]here the writ of habeas corpus is not the only effective means of preserving petitioner’s rights, it should not be used.” 39 C.J.S. Habeas Corpus § 13, at 487 (1976). RSA 169-C:22 (1994) and RSA 169-0:24 (1994) are two separate means by which the petitioner can currently seek review. The majority contends that these remedies are inferior to her right of direct appeal. The test in granting habeas corpus relief, however, is whether an adequate remedy exists; RSA 169-C:22 and RSA 169-C:24 undoubtedly are adequate. On that basis, it would be error to consider her petition and contrary to our case law, which holds that habeas corpus is an extraordinary remedy that should be reserved for situations in which other remedies are inadequate or ineffective. See Theresa S., 126 N.H. at 55, 489 A.2d at 594. To hold otherwise would impermissibly allow writs of habeas corpus to become substitutes for appeal or similar proceedings for *157review of claimed error. See Springer, 100 N.H. at 505, 130 A.2d at 539. I therefore dissent from the majority’s opinion.
HORTON, J., joins in the dissent.